179 Mich. App. 698 (1989)
446 N.W.2d 356
NIELSEN
v.
NIELSEN
Docket No. 105466.
Michigan Court of Appeals.
Decided August 22, 1989.
Keleher & Brunner (by Thomas N. Brunner), for plaintiff.
John W. Claire, and Paul R. Spaniola, of Counsel, for defendant.
Before: DANHOF, C.J., and CYNAR and WEAVER, JJ.
PER CURIAM.
Defendant appeals as of right from the property settlement provisions of a Mason Circuit Court judgment of divorce. We affirm.
The parties began living together in 1968 and were married on June 15, 1983. They were separated on February 25, 1986. At the time of the trial, plaintiff was sixty-nine years old and defendant was seventy-two years old.
Defendant's only claim on appeal is that the lower court erred in considering the parties' period of unmarried cohabitation when dividing the parties' property. The court found that the parties had a long-term relationship based on evidence that, since 1968, the parties held themselves out as husband and wife, and plaintiff essentially ran defendant's motel. Defendant ran his used car business. The lower court divided the parties' property according to what the court considered to be the equitable interest due each party with regard to particular items.
The division of marital property is committed to the sound discretion of the trial court. Spooner v Spooner, 175 Mich App 169, 172; 437 NW2d 346 (1989). This Court reviews property settlements de novo on the record. However, we will not reverse or modify the property division unless we are convinced that we would have reached another *700 result if we had occupied the trial court's position. Perrin v Perrin, 169 Mich App 18, 22; 425 NW2d 494 (1988).
The trial court has great discretion in the adjustment of property rights upon divorce. The objective in arriving at a property settlement is to reach a fair and equitable division in light of all the circumstances. There are no set mathematical formulas governing a division of property. Vance v Vance, 159 Mich App 381, 385-386; 406 NW2d 497 (1987), lv den 429 Mich 870 (1987); Bone v Bone, 148 Mich App 834, 838; 385 NW2d 706 (1986). The division does not have to be equal, but it must be equitable. Christofferson v Christofferson, 363 Mich 421, 426; 109 NW2d 848 (1961). To reach an equitable division of property, the trial court should consider the duration of the marriage, each party's contribution to the marital estate, each party's station in life and earning ability, each party's needs, fault or past misconduct, and other equitable circumstances. Spooner, supra, p 172; Vance, supra, p 386; Parrish v Parrish, 138 Mich App 546, 558; 361 NW2d 366 (1984).
Defendant argues that he and plaintiff had a short-term marriage and that this Court should divide their property so as to place them at approximately the same positions which they occupied prior to their marriage. We do not favor this approach to a property settlement. See Bone, supra, p 837. We are unpersuaded by defendant's argument because it fails to take into account all of the factors which are relevant to the equitable division of the parties' property. Defendant also argues that if we affirm the lower court's decision, then we will condone unmarried cohabitation, reinstitute common-law marriage, and undermine the integrity of the institution of marriage. We find no merit in this argument. Defendant's reliance *701 on cases involving unmarried parties is misplaced. Here, the parties were married.
After considering all of the circumstances which are relevant to the equitable division of the parties' property, we find that the trial court did not abuse its discretion. We are not convinced that we would have reached a different result if we had occupied the trial court's position.
Affirmed.